Exhibit 10.1







LEAK-OUT AGREEMENT




THIS LEAK-OUT AGREEMENT (the "Agreement") is made and entered into as of this
26th day of November 2013, between ASHER ENTERPRISES, INC., a Delaware
corporation (the "Holder") having a place of business at One Linden Road, Great
Neck, New York 11021 and PACIFIC GOLD CORP., a Nevada corporation (the
"Company") having a principal place of business at 848 North Rainbow Blvd.
#2987, Las Vegas, Nevada 89107.




Capitalized terms used and not defined herein shall have the meanings ascribed
to them in the Note (defined below).




RECITALS




WHEREAS, the Company is the maker of a certain Promissory Note dated April 26,
2012 running in favor of Richard Jagodnik, in the principal amount of two
hundred and twenty-five thousand ($225,000.00) dollars, fifty thousand
($50,000.00) dollars, of which (the “Principal Amount”) was acquired by the
Holder pursuant to a Purchase Agreement dated March 19, 2013 by and between the
Holder as buyer, and Richard Jagodnik, as Seller, which Principal Amount was
represented by an On Demand Amended ten (10%) percent Convertible Note effective
as of  March 19, 2013 between Pacific Gold Corp., as Maker and Asher, as Holder,
(the “Note”); and




WHEREAS, the Note provided the Holder with the right to convert the principal
balance and accrued interest due pursuant to the Note into shares of common
stock of the Company (“Common Stock”); and




WHEREAS, the Holder has heretofore converted the aggregate sum of five thousand
eight hundred ($5,800.00) dollars (Notices of Conversion having been issued and
completed: $2,500.00 on November 6, 2013, $2,000.00 on November 13, 2013, and
$1,300.00 on November 15, 2013) with respect to the Note; and




WHEREAS, the Company is presently indebted to the Holder under the Note in the
aggregate principal amount of forty-four thousand two hundred ($44,200.00)
dollars (the “Remaining Principal Balance”) together with accrued and unpaid
interest; and




WHEREAS, the Company has presently placed in reserve with its Transfer Agent
(Olde Monmouth Stock Transfer Co., Inc.) 462,442,633 shares of common stock to
convert the Remaining Principal Balance and accrued interest due pursuant to the
Note into Common Stock; and




WHEREAS, the Company and the Holder agree to enter into this Agreement in order
to provide for the orderly conversion or payment of the Note; and




NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:




1.

Representations and Warranties. Each of the parties hereto, by their respective
execution and delivery of this Agreement, hereby represents and warrants to the
others and to all third party beneficiaries of this Agreement that: (a) such
party has the full right, capacity and authority to enter into, deliver and
perform its respective obligations under this Agreement, (b) this Agreement has
been duly executed and delivered by such party and is the binding and
enforceable obligation of such party, enforceable against such party in
accordance with the terms of this Agreement, and (c) the execution, delivery and
performance of such party’s obligations under this Agreement will not conflict
with or breach the terms of any other agreement, contract, commitment or
understanding to which such party is a party or to which the assets or
securities of such party are bound.








--------------------------------------------------------------------------------



2.

Increase in Authorized Common Stock.  Should at any time during the
effectiveness of this Agreement, the amount of shares held in reserve be
insufficient to accommodate the conversions provided for below, within
forty-five (45) days of the Holder notifying the Company of such deficiency, the
Company hereby agrees to affect an increase in its authorized Common Stock (the
“Increase”) that provides the authorization for the Company to issue at least
such additional shares as is required to have reserved five times the number of
shares that is actually issuable upon full conversion of the then remaining
balance of the Note, and to place those shares in reserve with its Transfer
Agent for the Holders benefit.  The Increase is to be effectuated by way of
filing an amendment to its certificate of incorporation with the Secretary of
State of the State of Nevada.  The Company shall effect the Increase pursuant to
applicable federal and state laws, including but not limited to obtaining any
requisite approvals, providing any requisite notice, and/or making any requisite
filings with the appropriate federal and state authorities.




3.

Lock-Up and Leak Out.




(a) Except as otherwise expressly provided herein, and subject to any other
restrictions prohibiting the conversion, offer, sale or transfer of the shares
of Common Stock under applicable United States federal or state securities laws,
rules and regulations (collectively, the "Regulations"), the Company and the
Holder agree that:




(i) Commencing the date of this Agreement, the Holder shall be entitled to
convert the Note, pursuant to the terms of the Note, in not more than a
principal amount of $1,000 (one thousand dollars) per calendar week, (which sum
upon completion of each conversion shall be deducted from the then outstanding
Remaining Principal Balance), (the "Weekly Allotment"), until April 10, 2014, at
which time the Company shall pay to the Holder the then Remaining Principal
Balance, upon payment of which, such payment will be in full discharge of the
Note and all other obligations of the Company to the Holder thereunder and
hereunder.  Should the Company fail to make the payment due April 10, 2014, time
being of the essence, the Holder shall no longer be subject to the Weekly
Allotment restrictions, and shall be entitled to convert the then Remaining
Principal Balance, as the Holder in its sole discretion may elect pursuant to
the terms of the Note.




(ii) Upon a breach of any representation, warranty or covenant of the Company
pursuant to this Agreement, the Holder shall no longer be subject to the Weekly
Allotment restrictions, subject to the Regulations (the period during which the
Holder is limited as to the weekly volume it is entitled to sell pursuant to
this Agreement, the "Leak-Out Period").




(iii) The Company shall facilitate any Conversion Notice received from the
Holder, and shall cause to be issued such shares, as contained in the Conversion
Notice on a timely basis, as provided for in the Note.




(b) During the Leak-Out Period, all shares of Common stock converted shall not
be converted on a cumulative basis, meaning that if the Holder did not convert
the Note so that all of the shares of Common Stock the Holder was entitled to
convert during any particular week, the Holder may not cumulate the unconverted
portion of that week's Weekly Allotment with or carry such amount over to the
next week's Weekly Allotment, and so on.




4.

Conflict.  In the event there is a conflict between the terms of the Note with
this Agreement, the terms of this Agreement shall control any interpretation;
provided, however, that, unless this Agreement expressly amends or supplements
the language of the Note, the Note shall remain in full force and effect.




5.

Remedies. The Holder shall have the right to specifically enforce all of the
obligations of the Company under this Agreement (without posting a bond or other
security), in addition to recovering damages by reason of any breach of any
provision of this Agreement and to exercise all other rights granted by law.
Furthermore, the Company recognizes that if it fails to perform, observe, or
discharge any of its obligations under this Agreement, any remedy at law may
prove to be inadequate relief to the Holder. Therefore, the Company agrees that
the Holder shall be entitled to seek temporary and permanent injunctive relief
in any such case without the necessity of proving actual damages and without
posting a bond or other security.  If the Holder prevails in an action to
enforce this Agreement, it shall be entitled to receive from the Company
reimbursement for all fees and expenses incurred in connection therewith,
including reasonable fees of counsel.








--------------------------------------------------------------------------------



6.

Further Assurances.  Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.




7.

Notices. All notices, instructions or other communications required or permitted
to be given pursuant to this Agreement shall be given in writing and delivered
by facsimile, certified mail, return receipt requested or overnight courier by a
nationally recognized courier service to the respective address as set forth in
the Note. All notices shall be deemed to be given on the same day if delivered
by facsimile, on the following business day if sent by overnight delivery or on
the third business day following the date of mailing.




8.

Entire Agreement. This Agreement sets forth the entire understanding of the
parties hereto with respect to the subject matter hereof, and may not be amended
except by a written instrument executed by the parties hereto.




9.

Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of New York applicable to contracts entered into and
to be performed wholly within said State; and the Company and the Holder agree
that any action based upon this Agreement may be brought in the United States
and state courts of Nassau County, New York only and the Holder submits to the
jurisdiction of such courts for all purposes hereunder.




10.

Execution. This Agreement may be executed in two or more counterparts, all of
which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart.  In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.




11.

Severability.  In the event any provision of this Agreement is held to be
invalid, illegal or unenforceable for any reason and in any respect, such
invalidity, illegality, or unenforceability shall in no event affect, prejudice
or disturb the validity of the remainder of this Agreement, which shall remain
in full force and effect, enforceable in accordance with its terms.




12.

Effectiveness.  This Agreement shall become effective immediately upon the full
execution of this Agreement by the Company and the Holder.   The Company agrees
that the rest and the remainder of the terms and conditions of the Note, not
specifically altered by this Agreement shall remain in full force and effect,
and inure to the benefit of the Holder.




13.

Mutual Releases.  Except for the rights and obligations expressly provided for
herein, and subject to the satisfaction of each and every condition set forth in
paragraph 3 above, on the Effective Date, this Agreement shall constitute a
mutual release, waiver and discharge of any and all claims, counterclaims,
rights, causes of action, set offs, suits or demands of any kind or nature
whatsoever, whether known or unknown, direct or indirect, fixed or contingent,
liquidated or unliquidated, arising in law or equity, that arose from the
 beginning of time through the Effective Date of this Agreement and that are or
could be asserted by and between (i) Asher Enterprises, Inc., on the one hand,
and (ii) Pacific Gold Corp., on the other hand, including all of the
predecessors, successors, assigns, parents, subsidiaries, affiliates, divisions
and operating groups, and any directors, officers, partners, employees, agents,
shareholders and attorneys of any such Parties.








--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Agreement as of the day and year first above written.




 

 

HOLDER

 

 

ASHER ENTERPRISES, INC.

 

 

By:

 

 

Curt Kramer,

President

 

 

COMPANY:

 

 

PACIFIC GOLD CORP.

 

 

By:

 

 

Robert Landau,

Chief Executive Officer









